Title: From Thomas Jefferson to Joel Yancey, 9 December 1821
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
Dec. 9. 21.
In directing the distribution of the pork for this season I believe I omitted to state that 10. hogs should be kept for my use at Poplar Forest as usual. if there is any old bacon left it will be acceptable here when the waggon brings the pork. you will be so good as to inform me on what day our waggon should be there to join Dick’s in bringing the pork, butter Etc. I propose to send Phill back to work in the shop with Will; that Dick’s James who now smites for Will should go into the ground in the place of Randal, and Randal return to live here, and that these exchanges should be made when the waggons go & return. I salute you with affectionate esteem and respect.Th: Jefferson